IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
Plaintiff, Case No.: 8:18CB10

VS.

ORDER TO APPEAR

MATTHEW M. MUELLER
Defendant.

 

 

You are ordered to appear for your next court hearing on Tuesday,
December 31, 2019 at 9:00 a.m. in Courtroom No. 7 at the Roman L.
Hruska Federal Courthouse, 111 S. 18th Plaza, Omaha, Nebraska.

Failing to appear in court as directed may result in a warrant being
issued for your arrest. You may be subject to an additional charge of
Failure to Appear or a finding of Contempt of Court. Each of these may be
punishable by a term of imprisonment, a fine or both.

Dated: November 26, 2019

BY THE COURT:

s/ Susan M. Bazis
United States Magistrate Judge

Defendant hereby acknowledges receipt of this Order and promises to
appear at the date and time above.

USE3 4-94,
11/26/2019 WH ) BY
Date Defendant
